t c no united_states tax_court denise mannella petitioner v commissioner of internal revenue respondent docket no filed date r mailed p a notice_of_intent_to_levy and notice of the right to a hearing pursuant to sec_6330 i r c notice_of_intent_to_levy on date on date p requested relief from joint_and_several_liability under sec_6015 i r c r denied p’s request as untimely p then petitioned this court for relief under sec_6015 i r c and r moved for summary_judgment r argues that p is ineligible for relief under sec_6015 c and f i r c because she did not request relief within years of r’s mailing the notice_of_intent_to_levy p argues that the 2-year limitations_period should not apply because she did not receive the notice_of_intent_to_levy and she was not informed of the right to request sec_6015 i r c relief held actual receipt of the notice_of_intent_to_levy or of the notice of the right to request relief from joint_and_several_liability is not required for the 2-year period in which to request relief under sec_6015 and c i r c to begin therefore p’s requests for relief under sec_6015 and c i r c were not timely under sec_6015 and c b i r c held further sec_1_6015-5 income_tax regs which r relied upon in denying p relief under sec_6015 i r c is an invalid interpretation of sec_6015 i r c lantz v commissioner t c ___ therefore p is not barred from receiving relief under sec_6015 i r c on the ground that her request for relief was untimely held further r’s motion for summary_judgment will be granted in part and denied in part denise mannella pro_se russell f kurdys for respondent opinion haines judge this case is before the court on respondent’s motion for summary_judgment petitioner brought this action under sec_6015 seeking relief from joint_and_several_liability for unpaid taxes background petitioner resided in pennsylvania at the time her petition was filed 1section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure petitioner and her husband anthony j mannella filed joint federal_income_tax returns for the years through years at issue because petitioner and mr mannella failed to pay the taxes due for the years at issue respondent issued each of them a separate final notice notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy on date the notices were sent to petitioner and her husband at their correct address by certified mail petitioner contends that she did not receive her notice_of_intent_to_levy because on date mr mannella received the notices signed the certified mail receipts and failed to deliver petitioner’s notice to her or otherwise inform her of the notice petitioner represents that if the case goes to trial mr mannella will testify that he signed petitioner’s name on the certified mail receipt and did not inform petitioner of the notice until more than years after he received the notice she contends that she then sought legal advice and decided to seek relief from the joint tax_liabilities on date petitioner filed two forms request for innocent spouse relief for the years at issue on date respondent issued petitioner a notice of 2the outstanding liability for relates to an agreed deficiency for through petitioner and her husband failed to make full payment of the taxes shown as due on their returns determination concerning relief from joint_and_several_liability for the years at issue which stated we’ve determined for the above tax_year s that you do not qualify for innocent spouse relief we received your request more than two years after the date we began collection activity sec_6015 requires an innocent spouse claim to be filed no later than years after the start of collection activity collection activity began on you filed form_8857 on petitioner filed a timely petition with this court seeking relief from joint_and_several_liability under sec_6015 respondent then moved for summary_judgment petitioner filed her objection with the court and a hearing on respondent’s motion was held in pittsburgh pennsylvania discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact 85_tc_812 85_tc_527 the court will view any factual material and inferences in the light most favorable to the nonmoving party dahlstrom v commissioner supra pincite naftel v commissioner supra pincite sec_6013 provides that married individuals who file a joint_return are jointly and severally liable for the tax arising from the return notwithstanding sec_6013 a spouse may seek relief from joint_and_several_liability under subsections b c and f of sec_6015 an election for relief under sec_6015 or c must be made within years of the commissioner’s first collection activity taken after date against the taxpayer making the election internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_740 sec_6015 c b the issuance of a notice_of_intent_to_levy under sec_6330 is a collection activity sec_1_6015-5 income_tax regs rra sec_3501 112_stat_770 provides that the commissioner include information regarding the procedure sec_3sec b provides relief for a requesting spouse who files a joint_return which contains an understatement_of_tax attributable to the erroneous items of the nonrequesting spouse if the requesting spouse did not know or have reason to know that there was an understatement and taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable for the deficiency sec_6015 provides that an individual who is divorced or legally_separated from the person she filed a joint_return with or has not resided with that individual as a member of the same household at any time within the 12-month_period before an election is made may elect to limit her liability for any deficiency to the amount properly allocable to her necessary to claim sec_6015 relief whenever he sends a collection-related notice such as a notice_of_intent_to_levy in 123_tc_314 we held that when the commissioner fails to include such information with a collection-related notice that is the commissioner’s first collection activity the 2-year limitations_period may not be applied there is no dispute that respondent sent petitioner a notice_of_intent_to_levy by certified mail on date and that the notice was received on date furthermore the notice included information about the right to request sec_6015 4the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_770 provides as follows sec_3501 explanation of joint_and_several_liability a in general --the secretary_of_the_treasury or the secretary’s delegate shall as soon as practicable but not later than days after the date of the enactment of this act establish procedures to clearly alert married taxpayers of their joint_and_several liabilities on all appropriate publications and instructions b right to limit liability --the procedures under subsection a shall include requirements that notice of an individual’s right to relief under sec_6015 of the internal_revenue_code_of_1986 shall be included in the statement required by sec_6227 of the omnibus taxpayer_bill_of_rights internal_revenue_service publication no and in any collection-related notices 5in 123_tc_314 the taxpayer sought relief only under sec_6015 relief however petitioner contends that her husband signed for her notice and never gave it to her or informed her about it petitioner argues that the 2-year limitations_period should not apply because she did not receive the notice_of_intent_to_levy and she was not informed of the right to request sec_6015 relief because this case is before the court on respondent’s motion for summary_judgment we assume that mr mannella signed for petitioner’s notice_of_intent_to_levy and that petitioner did not receive the notice see dahlstrom v commissioner supra pincite naftel v commissioner supra pincite sec_6330 and sec_6331 provide that before the commissioner may levy on any property or property right of a taxpayer the taxpayer must be provided a final notice_of_intent_to_levy and notice of the right to request a hearing and such notice must be provided no less than days before the levy is made the notice_of_intent_to_levy must be given in person left at the person’s dwelling or usual place of business or sent by certified or registered mail to the person’s last_known_address sec_6330 sec_6331 sec_301_6330-1 6the notice was accompanied by publication what you should know about the irs collection process and form request for a collection_due_process_hearing both documents informed petitioner of her right to request relief from joint_and_several_liability under sec_6015 publication directed petitioner to publication innocent spouse relief for further information about relief from joint_and_several_liability form informed petitioner she could elect the benefits of sec_6015 by filing form_8857 request for innocent spouse relief a proced admin regs if the notice is properly sent to the taxpayer’s last_known_address or left at the taxpayer’s dwelling or usual place of business it is sufficient to start the 30-day period within which an appeals hearing may be requested sec_301_6330-1 a-a9 proced admin regs actual receipt of the notice_of_intent_to_levy is not required for the notice to be valid for purposes of starting the 30-day period id we see no reason the notice_of_intent_to_levy including information about her right to sec_6015 relief mailed to petitioner at her last_known_address but not received by her should start the 30-day period to request an appeals hearing but not start the 2-year period to request relief under sec_6015 or c nothing in sec_6015 or the corresponding regulations requires that petitioner actually receive the notice_of_intent_to_levy for the 2-year period to begin we conclude that her actual receipt of the notice_of_intent_to_levy is not required for the 2-year period in which to request relief under sec_6015 or c to begin with respect to the required notice of the right to request sec_6015 relief neither rra sec_3501 nor mcgee v commissioner supra requires that the taxpayer actually receive notice of the right to request relief rra sec_3501 requires that the commissioner implement procedures to notify taxpayers subject_to joint liability of their rights when he attempts to collect unpaid taxes in mcgee the commissioner did not comply with rra sec_3501 and for that reason the court found the year period did not begin with the commissioner’s first collection activity respondent included information about the right to request sec_6015 relief with the collection notice and therefore complied with rra sec_3501 once the required notice was mailed to petitioner’s last_known_address nothing in the internal_revenue_code regulations or public law required that respondent take additional steps to effect delivery see sebastian v commissioner tcmemo_2007_138 howard v commissioner tcmemo_1993_315 citing 864_f2d_1191 5th cir collection against petitioner began with the issuance of a notice_of_intent_to_levy on date petitioner submitted her requests for sec_6015 relief on date more than years later petitioner’s requests for relief under sec_6015 and c were not timely and therefore she does not qualify for relief from joint_and_several_liability under sec_6015 and c b in contrast to sec_6015 and c sec_6015 f does not provide a 2-year limitations_period respondent relies on sec_1_6015-5 income_tax regs which purports to limit the period for requesting relief under sec_6015 to years from the first collection activity against the requesting spouse in the same manner as the restrictions of sec_6015 and c b we have recently held that sec_1_6015-5 income_tax regs is an invalid interpretation of sec_6015 lantz v commissioner t c ___ ___ slip op pincite accordingly we refused to apply the 2-year limitations_period to a taxpayer’s request for relief under sec_6015 id under 54_tc_742 affd 445_f2d_985 10th cir we apply the law of the court_of_appeals to which an appeal would ordinarily lie because the u s court_of_appeals for the seventh circuit to which an appeal in lantz would ordinarily lie analyzes agency regulations under the standards set forth in 467_us_837 we reviewed the validity of sec_1_6015-5 income_tax regs under chevron lantz v commissioner supra at ___ slip op pincite sec_6015 provides that a taxpayer may be relieved of joint_and_several_liability if taking into account all the facts and circumstances it would be inequitable to hold the taxpayer liable for the unpaid tax or deficiency or any portion of either and relief is not available under subsec b or c in 126_tc_96 vacated 515_f3d_162 3d cir we reviewed the validity of a regulation under the standards set forth in natl muffler dealers association v united_states 440_us_472 the u s court_of_appeals for the third circuit vacated our judgment and held that the regulation was properly analyzed under chevron not natl muffler swallows holding ltd v commissioner f 3d pincite this case is appealable to the united_states court_of_appeals for the third circuit accordingly in this case as well as lantz the regulation is properly analyzed under chevron in chevron u s a inc v natural res def council inc supra pincite the supreme court set forth a two-step analysis when a court reviews an agency’s construction of the statute which it administers it is confronted with two questions first always is the question whether congress has directly spoken to the precise question at issue if the intent of congress is clear that is the end of the matter for the court as well as the agency must give effect to the unambiguously expressed intent of congress chevron step one if however the court determines congress has not directly addressed the precise question at issue the court does not simply impose its own construction of the statute as would be necessary in the absence of an administrative interpretation rather if the statute is silent or ambiguous with respect to the specific issue the question for the court is whether the agency’s answer is based on a permissible construction of the statute chevron step two see also swallows holding ltd v commissioner f 3d pincite for the reasons more fully discussed in lantz sec_1_6015-5 income_tax regs is invalid under chevron step because congress has spoken to the precise question at issue and the regulation runs directly contrary to the nature of the relief provided in sec_6015 lantz v commissioner supra at ___ slip op pincite if sec_6015 is construed as silent or ambiguous a 2-year limitations_period is not a permissible construction of sec_6015 and therefore sec_1 b income_tax regs is invalid under chevron step lantz v commissioner supra at ___ slip op pincite respondent’s only argument in support of his motion for summary_judgment is that petitioner’s requests for relief were untimely because the regulation upon which respondent relies in denying relief under sec_6015 is an invalid interpretation of sec_6015 respondent has failed to meet his burden of proving that no genuine issue of material fact exists and that he is entitled to judgment as a matter of law on the issue of whether petitioner is entitled to relief under sec_6015 accordingly respondent’s motion for summary_judgment will be granted in part and denied in part to reflect the foregoing an appropriate order will be issued
